DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed 08/13/2019, in which claims 1-20 are pending and ready for examination. 


Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 08/19/2019.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims
Regarding claims 1, 15, and 18, the claims recite the limitations (or a variation thereof): “establishing a ventilation CO.sub.2 setpoint corresponding to a ventilation outdoor air flow rate; establishing a dehumidification CO.sub.2 setpoint corresponding to a dehumidification outdoor air flow rate;… adjusting the air valve to deliver dehumidified air into the conditioned space at the dehumidification outdoor air flow rate in response to a determination that the humidity metric is above a predetermined threshold; and adjusting the air valve to deliver dehumidified air into the conditioned space at the ventilation outdoor air flow rate in response to a determination that the humidity metric is below a predetermined threshold.” (Emphasis Added by Examiner)

A) It is not clear in what manner the CO2 setpoints “correspond” to either “a ventilation outdoor flow rate” or “a dehumidification outdoor flow rate.” 
In other words, 
1) does the system determine (i.e. “establish”) that a given CO2 setpoint has been reached when an outdoor flow rate reaches a corresponding level of CO2, and that a valve is adjusted when it is determined that an outdoor rate of flow has a given CO2 level and the conditioned space humidity is at a specified level?
2) Do the limitations it mean that a specific flow rate from outside is desired for a given CO2 set point? 
3) Do that they mean that the system has a ventilation mode and a dehumidification mode and the “establishing” of a setpoint is to set the system to the mode that will give a certain level of flow rate for the given mode? 
	4) Or do are the limitations intended to mean something else? 
B) The link between the “CO2 sepoint” air flow limitations and the humidity airflow limitations is not clear. For example, it is unclear if the system of the claims has a ventilation mode and a dehumidification mode where different air flows can be set for CO2 set points. Even assuming as such, it 
It is also not clear if the “ventilation” Co2 setpoint limitations actually “dehumidifies,” considering that said limitations does not mention dehumidification specifically, but the “ventilation” flow rate of the humidity limitation mentions dehumidified air. As such, it is not clear if these two “ventilation” limitations are meant to be linked, or if the CO2 setpoint has nothing to do with the ventilation of the humidity limitation. 
 
Due to the unclear language present in the claims, as indicated above in the rejections under 35 U.S.C. 112, the claims are being broadly interpreted.  A better interpretation will be possible when the claims are modified or amended.
When there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it is not proper to reject such a claim on the basis of prior art.  See e.g., MPEP 2173.06.  Because the Examiner was unable to ascertain the metes and bounds (i.e., the scope) of the claims, the Examiner was unable to conduct a specific prior art search on the subject matter of these claims.  To the extent the Examiner understands the invention as claimed, the art of record appears to teach the limitations of the claims.


Regarding claims 3, 4, 5, 17 and 20, the claims variously recite equations with variables that are not defined in the claims. For Example, it is not clear what COoa, CFMphum, Wspace, Wca, etc. mean. Such symbols should be identified in the claims. 

Regarding claims 4, the claim recites the limitation “wherein CFMphum is computed…”. The claim is dependent on claim 2, however claim 2 makes no mention of a term “CFMphum,” and it is not 

Regarding claims 2, 16, and 19, the claims recite “…an airflow quantity per occupant and the relationship of the occupant predicted water vapor…” (Emphasis added by the Examiner). No prior mention has been made of “an” occupant in the respective claim or the claim from which the respective claim dependes, and it is not clear what it means. There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 7, the claim recites “…the CO2 concentration…” (Emphasis added by the Examiner). No prior mention has been made of “a” CO2 concentration in the claim or in the claim from which this claim depends, and it is not clear what it means. There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 8, the claim recites “…the occupancy of the conditioned space…” (Emphasis added by the Examiner). No prior mention has been made of “an” occupancy of the conditioned space in the claim or in the claim from which this claim depends, and it is not clear what it means. There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 9, the claim recites “…the dew point…” (Emphasis added by the Examiner). No prior mention has been made of “a” dew point in the claim or in the claim from which this claim depends, and it is not clear what it means. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,062,276 to Dudley (hereinafter Dudley), in view of  “DEMAND CONTROLLED VENTILATION SYSTEMS CO2 controlled ventilation systems” Mikkeli University Bachelor’s Thesis, September 2011, 33 pages by Metelskiy (hereinafter Metelskiy), in further view of “Dedicated Outdoor Air Systems Trane DX Outdoor Air Unit” Application Guide, Trane, 2012, 24 Pages (hereinafter Trane), and in view of “Application of CO2-Based Demand-Controlled Ventilation Using ASHRAE Standard 62: Optimizing Energy Use and Ventilation” ASHRAE Transactions Symposia Vol. 104,  (1998): Pgs. 1213-1225 by Schell et al., (hereinafter Schell). 

Due to the unclear language present in the claims, as indicated above in the rejections under 35 U.S.C. 112, the claims are being broadly interpreted.  A better interpretation will be possible when the claims are modified or amended.
When there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it is not proper to reject such a claim on the basis of prior art.  See e.g., MPEP 2173.06.  Because the Examiner was unable to ascertain the metes and bounds (i.e., the scope) of the claims, the Examiner was unable to conduct a specific prior art search on the subject matter of these claims.  To the extent the Examiner understands the invention as claimed, the art of record appears to teach the limitations of the claims. 

Regarding claim 1 (and by extension claims 15, and 18 due to analogous limitations), Dudley teaches a method of operating an environmental control system that delivers dehumidified air into a conditioned space, comprising: determining a humidity metric of the conditioned space; adjusting to deliver dehumidified air into the conditioned space at the dehumidification air flow rate in response to a determination that the humidity metric is above a predetermined threshold; and adjusting to deliver dehumidified air into the conditioned space at the ventilation air flow rate in response to a determination that the humidity metric is below a predetermined threshold (an air conditioner system with dehumidification control where compressor speeds are varied based on relative humidity being above or below a preset level, and in view humidity metric being a relative humidity. The system also provides ventilation in the form of airflow and dehumidified air flow (Col 3 All, Clm 1, Dudley).). 

Dudley does not explicitly teach an air valve used to adjust airflow; establishing a ventilation CO.sub.2 setpoint corresponding to a ventilation outdoor air flow rate; establishing a dehumidification CO.sub.2 setpoint corresponding to a dehumidification outdoor air flow rate;

However, Matelskiy, from the same or similar field of conditioned spaces, teaches that an air valve is a known equivalent means of adjusting air flow, an thus it would have been obvious to substitute a known air flow adjustment means for an equivalent means in order to provide a desired amount of air flow (see Metelskiy Pg. 16) 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the humidity control as described by Dudley and incorporating an air valve, as taught by Metelskiy.  
One of ordinary skill in the art would have been motivated to do this modification in order to to provide a desired amount of air flow (see Metelskiy Pg. 16). 

In view of the 112(b) rejections above, “ventilation” and dehumidification” are being considered as modes. Dudley does not explicitly teach “dehumidification” and ventilation outdoor mode.
However Trane, from the same or similar field of conditioned spaces, teaches dehumidification and ventilation modes (Modes including dehumidification mode to dehumidify outdoor air and ventilation mode where outdoor dew point is equal to or lower than a dehumidification setpoint, meaning the air would be considered “dehumidified,” see Pgs. 14-15, Trane) 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the humidity control as described by Dudley and incorporating modes, as taught by Trane.  
One of ordinary skill in the art would have been motivated to do this modification in order to better provide conditioned air as desired air discharge conditions based the outdoor conditions (see pg 11, Trane). 

Also in view of the 112(b) rejections, the CO2 setpoints are being interpreted as providing various set points. Dudley does not explicitly teach CO2 setpoints. 
from the same or similar field of conditioned spaces, teaches CO2 setpoints (Set points for CO2 , see Pgs. 1219 Col 1, Schell) 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the humidity control as described by Dudley and incorporating CO2 setpoints, as taught by Schell.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide sufficiently accurate control of intake flow rate to satisfy a ventilation standard (s Pgs. 1219 Col 1, Schell). 


Regarding claim 6, the combination of Dudley, Metelskiy, Trane, and Schell teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim.
Matelskiy further teaches wherein adjusting the air valve comprises modulating the position of a damper positioned in a path of the dehumidified outdoor air  (damper see Metelskiy Pg. 16) 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the humidity control as described by Dudley and incorporating an air valve, as taught by Metelskiy.  
One of ordinary skill in the art would have been motivated to do this modification in order to to provide a desired amount of air flow (see Metelskiy Pg. 16). 

Regarding claim 14, the combination of Dudley, Metelskiy, Trane, and Schell teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim.
Trane further teaches mixing return air from the conditioned space with the dehumidified outdoor air; and delivering the mixture to the conditioned space (Mixed air Pg. 3, Trane).
and incorporating mixed air, as taught by Trane.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide outside air for quality of reduces indoor contaminant while reducing cost of conditioning all air (see pg 3, Trane). 


Claims 2, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dudley, in view of Metelskiy, in view of Trane, in view of Schell, and in view of Takagi, and further view of “Smart ventilation energy and indoor air quality performance in residential buildings: A review” Energy and Buildings, 165, 04/15/2018, 92 pgs. by Guyot et al  (hereinafter Guyot). 


Regarding claim 2, 16 and 19, the combination of Dudley, Metelskiy, Trane, and Schell teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim.
Trane further teaches airflow predicting humidity from an airflow quantity per occupant and the relationship of the occupant predicted water vapor emission rate and CO2 emission rate (Conditioned air to meet humidity for a space Pg. 11 numeral 5, Trane. Also Emmerich relevant prior art).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the humidity control as described by Dudley and incorporating predicted humidity impact, as taught by Trane.  
One of ordinary skill in the art would have been motivated to do this modification in order to better provide conditioned air as desired air discharge conditions based the outdoor conditions (see pg . 
Dudley does not explicitly teach water vapor emissions.
However, Guyot from the same or similar field of conditioned spaces teaches water vapor emissions (humidity emission rates, see P39, Guyot) 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the humidity control as described by Dudley and incorporating humidity emissions, as taught by Guyot.  
One of ordinary skill in the art would have been motivated to do this modification in order to better account for conditions that affect an environment P37-39. 



Regarding claim 4, the combination of Dudley, Metelskiy, Trane, Schell, and Guyot teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim.
Trane further teaches airflow predicting humidity from an airflow quantity per occupant and the relationship of the occupant predicted water vapor emission rate and CO2 emission rate (Equation Pg. 11 numeral 5, Trane).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the humidity control as described by Dudley and incorporating predicted humidity impact, as taught by Trane.  
One of ordinary skill in the art would have been motivated to do this modification in order to better provide conditioned air as desired air discharge conditions based the outdoor conditions (see pg 11, Trane).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dudley, in view of Metelskiy, High Performance Sequences of Operaion for HVAC Systems” ANSI/ASHRAE Guide 36-2018, June 2018, 102 Pgs (hereinafter ASHRAE). 

Regarding claim 5, the combination of Dudley, Metelskiy, Trane, and Schell teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim.
Dudley does not explicilty teach wherein establishing a ventilation CO.sub.2 setpoint comprises computing the CO.sub.2 ventilation setpoint in accordance with the formula: CO.sub.2 setpoint.sub.ventilation=0.9(CO.sub.OA+(8400Ezm/(R.sub.p+(RaAz/Pz))).
However ASHARE, from the same or similar field of conditioned spaces, teaches establishing a ventilation CO.sub.2 setpoint comprises computing the CO.sub.2 ventilation setpoint in accordance with the formula: CO.sub.2 setpoint.sub.ventilation=0.9(CO.sub.OA+(8400Ezm/(R.sub.p+(RaAz/Pz))) (Equation , see Pgs. 3 section 3.1.1.3, ASHRAE) 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the humidity control as described by Dudley and incorporating a CO2 setpoint, as taught by ASHRAE.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide improved minimum indoor air quality (see see Pgs. 3 section 3.1.1.3, ASHRAE). 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dudley, in view of Metelskiy, in view of Trane, in view of Schell, and in further view of  WIPO Patent Publication No. WO2007/131989A2 to Fleischer et al., (hereinafter Fleischer). 


Regarding claim 7, the combination of Dudley, Metelskiy, Trane, and Schell teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim.
Dudley does not explicit teach wherein determining a humidity metric comprises: measuring the CO.sub.2 concentration of the conditioned space; and estimating the humidity of the conditioned space based on the CO.sub.2 concentration. 
However Fleicher, from the same or similar field of environmental parameters, teaches measuring the CO.sub.2 concentration of the conditioned space; and estimating the humidity of the conditioned space based on the CO.sub.2 concentration (Measure of carbon dioxide content of air linked to an indication of humidity , see clm 17, Fleischer) 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the humidity control as described by Dudley and incorporating a humidity determination via CO2, as taught by Fleischer.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine a needed parameter based on measured data that provides an indication of the desired paramenter. 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dudley, in view of Metelskiy, in view of Trane, in view of Schell, and in further view of US Patent Publication No. 2011/0088455 to Takagi et al. (hereinafter Takagi). 

Regarding claim 8, the combination of Dudley, Metelskiy, Trane, and Schell teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim.
Dudley does not explicitly teach wherein determining a humidity metric comprises: determining 
However Takagi, from the same or similar field of conditioned spaces, teaches determining the occupancy of the conditioned space; and estimating the humidity metric of the conditioned space based on the occupancy (consideration of the number of persons in a space in calculating a humidity, see P30, Takagi) 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the humidity control as described by Dudley and incorporating humidity based on occupancy, as taught by Takagi.  
One of ordinary skill in the art would have been motivated to do this modification in order to estimate a parameter by a correlated source that affects said parameter p27. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dudley, in view of Metelskiy, in view of Trane, in view of Schell, and in further view of “Measuring The Right Thing For Humidity Control… It’s the Dew Point Stupid!” AirTest Technologies Corp., version of an article appearing in June 2004 edition of Indoor Air Connections, 6 pages by Schell (hereinafter AirTest) 

Regarding claim 9, the combination of Dudley, Metelskiy, Trane, and Schell teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim.
Dudley does not explicitly teach wherein determining a humidity metric comprises measuring the dew point of the conditioned space (Dew point Pgs.).
However AirTest, from the same or similar field of conditioned spaces, teaches wherein determining a humidity metric comprises measuring the dew point of the conditioned space (Dew point used for humidity and humidity control, see pgs. 1-2, AirTest).
and incorporating dew point measure, as taught by AirTest.  
One of ordinary skill in the art would have been motivated to do this modification in order to better a better indicator of humidity for humidity control applications (see AirTest). 




Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dudley, in view of Metelskiy, in view of Trane, in view of Schell, and in further view of US Patent Publication No. 2015/0105917 to Sasaki et al. (hereinafter Sasaki). 

Regarding claim 11, the combination of Dudley, Metelskiy, Trane, and Schell teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim.

Dudley does not explicitly teach wherein the humidity metric is determined based at least in part upon current outdoor ambient conditions.
However Sasaki, from the same or similar field of conditioned spaces, teaches humidity metric is determined based at least in part upon current outdoor ambient conditions (using current outdoor condition for determining a predicted room humidity, see P178, Sasaki) 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the humidity control as described by Dudley and incorporating a weather forecast for humidity determination, as taught by Sasaki.  
One of ordinary skill in the art would have been motivated to do this modification in order to 


Regarding claim 12, the combination of Dudley, Metelskiy, Trane, and Schell teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim.
Dudley does not explicitly teach wherein the humidity metric is determined based at least in part upon forecast outdoor ambient conditions.
However Sasaki, from the same or similar field of conditioned spaces, teaches wherein the humidity metric is determined based at least in part upon forecast outdoor ambient conditions (using weather forecast for determining a predicted room humidity, see P178, Sasaki) 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the humidity control as described by Dudley and incorporating a weather forecast for humidity determination, as taught by Sasaki.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a predicted humidity based on conditions that affect a parameter of concern. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dudley, in view of Metelskiy, in view of Trane, in view of Schell, and in view of Takagi, and further view of Guyot. 


Regarding claim 13 the combination of Dudley, Metelskiy, Trane, and Schell teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim.
Dudley does not explicilty teach wherein the humidity metric is determined based at least in part upon an occupancy schedule.
consideration of the number of persons in a space in calculating a humidity, see P30, Takagi) 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the humidity control as described by Dudley and incorporating humidity based on occupancy, as taught by Takagi.  
One of ordinary skill in the art would have been motivated to do this modification in order to estimate a parameter by a correlated source that affects said parameter p27 34-31. 
	Dudley does not explicitly teach an occupancy schedule.
However, Guyot from the same or similar field of conditioned spaces teaches occupancy schedule (Occupancy schedules in evaluation of humidity based demand control ventilation, see P39, Guyot) 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the humidity control as described by Dudley and incorporating occupancy schedule, as taught by Guyot.  
One of ordinary skill in the art would have been motivated to do this modification in order to predict a parameter by a correlated source that affects said parameter. 


Regarding claims 3, 17, and 19, the Examiner was unable to specifically find a co2 setpoint equation or equivalent in the prior art to that in the claims mentioned.



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Grabinger et al., (US Patent Publication No. 2011/0264273) teaches a demand control ventilation (DCV) system that controls ventilation based on occupancy using CO2 sensors, wherein dampers are controlled, and where signals from other sensors including temperature and/or humidity may be used to determined whether the DCV will draw outside air amounts greater than those needed to meet DCV requirements (P34).  

Driver, “Humidity Solutions for Retail HVAC: 5 Ways to Control Humidity with Small HVAC Systems” Dwyer Engineering Blog (www.dwyer.com/blog/humidity-solutions-for-retail-mep-with-small-hvac-systems) Posted May 21, 2014, 7 pg. PDF printout, mentions incorporating DCV via retrofit, but provides no specific details.


Emmerich et al., “State-of-the Art Review of CO2 Demand Controlled Ventilation Technology and Application” National Institute of Standards and Technology, March 2001, 47 Pgs., teaches various information regarding DCV, including considerations of CO2 generation per person.

Owen et al., “CO2-based demand controlled ventilation under new ASHRAE Standard
62.1-2010: a case study for a gymnasium of an elementary school at West Lafayette, Indiana” Energy and Buildings 43 (2011) Pgs. 3216–3225, teaches that DCV can be achieved by using occupancy schedules, that CO2 based DCV strategy involves dependency in building codes and standards (e.g. ASHRAE), and also teaches various concepts and equations related to CO2-based DCV. 

Abrishamkar et al., (US Patent Publication No. 2018/0106491), teaches teaches a climate control system based on occupancy status. Specifically, it also teaches that IAQ (indoor air quality) control 

Patch (US Patent Publication No. 2010/0082161) teaches an air quality control system in consideration of CO2 and humidity setpoints and levels where a damper is used to modulate outside air ventilation (Abs), and that CO2 levels are an indicator of people density in a space.


Pham et al., (US Patent Publication No. 2019/0154285) teaches a IAQ system employing relative humidity sensor and controlling a blower at predetermined speeds based on predetermined relative humidity levels to control humidification of a building (P6). Decision on humidifying or dehumidifiying a space are made (Fig. 11, P102, Fig. 12). Additionally, carbon dioxide sensors are used and a ventilation is controlled (see Fig. 11). Pham also teaches an IAQ score based on humidity readings, which can also include CO2 readings to effect humidity control (P99). Additionally, predicted humidity may be used to operate a humidifier based on predicted humidity load (P100-101).
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617.  The examiner can normally be reached on M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117